Page, J. (dissenting).
I cannot concur in the opinion of my associates, which in effect holds that the Statute of *504Limitations never bars a claim of a non-resident against a resident of this State when the cause of action did not accrue within this State.
Prior to the amendment to the Code of Civil Procedure in 1902, the fact that the plaintiff was a non-resident did not affect the application of the Statute of Limitations to a cause of action against a resident. The lex fori applied. A nonresident who had. a claim, which, had it been against a resident of his own State, would have been barred by the Statute of Limitations of the State in which the cause of action arose, could, if our period of limitation was longer, enforce such claim against a resident of this State. In this condition of the law, the Legislature by amendment to our Code of Civil Procedure provided:
“ § 390a. Action upon cause of action arising in another state or country and barred by its laws.—Where a cause of action arises outside of this state, an action cannot be brought, in a court of this state, to enforce said cause of action, after the expiration of the time limited by the laws of the state or country where the cause of action arose, for bringing an action upon said eause of action, except where the cause of action originally accrued in favor of a resident of this state. Nothing in this act contained shall affect any pending action or proceeding.”
It seems to me that this provision of the Code relates only to “ the time limited by the laws ” of the foreign State and does not extend to a disability that would arise through absence from that State. The reason that absence from the State should either suspend or prevent, the running of the Statute of Limitations is that, during the absence from the jurisdiction of the court, process that would bring the defendant into court could not be served, and, therefore, where a limited time is given within which process must be served, it would be unjust to impose a disability for the non-performance of an impossible act. When, however, the non-resident plaintiff brings his action against a person who has been continuously a resident of this State for the period of limitation, the reason would not apply. He could at any time have resorted to this forum, and the process of this court was *505available to him. The defendants were here, and amenable to the process of our courts. Absence from the State of Connecticut furnishes a reasonable excuse for not bringing the action in that State. I cannot see any reason why absence from Connecticut should furnish an excuse for not bringing an action in this State. Considering the ease of communication, the rapidity and convenience of travel that exist to-day, the necessity does not exist for a longer period of limitation upon actions in the State foreign to the one in which the cause of action accrued. I cannot agree with the proposition stated in the prevailing opinion: “ We have to determine whether if the present action were brought in the .State of Connecticut, it would be barred by the Statute of Limitations of that ’State.” Section 390a does not thus state the question. It is not whether the plea of the Statute of Limitations would be available in Connecticut, .but whether the time limited by the statute of that State, has expired. The cases cited in the prevailing opinion all refer to the question of the effect of the absence of the defendant from the State of the forum, which, as I have endeavored to show, cannot in reason be extended to cover the absence of the plaintiff, and the presence of the defendant, in the State of the forum.
There seems to be no case in which this question has been decided in this State. Resort to the decisions of other States is of little avail, because of the difference of phraseology between their Statute of Limitation and ours.
The language of section 390a, it seems to me, is plain and capable of a reasonable construction which is in harmony with all our Statutes of Limitation and places all who seek our forum on an equal footing; i. if an action be brought against a resident of this State upon a cause of action accruing within the State or by a resident of this State, the action must be commenced within the time limited by our Statute of Limitations; if, however, the action be brought by a nonresident against a resident of this State upon a cause of action accruing in a foreign State, then the action must be commenced within the time limited by the Statute of Limitations of the State in which the cause of action accrued, and *506absence of the defendant from this State suspends or extends the limitation of time within which the action must be commenced in this State. The construction now sought to be placed upon section 390a would lead to the result that, while Statutes of Limitation run against residents of this State in an action against a resident, yet no Statute of Limitations runs against a non-resident upon a cause of action which accrued without the State against a resident, so long as he shall continue to reside here; a result which I do not believe was within the contemplation and intent of the Legislature.
I, therefore, believe that the judgment was right and should be affirmed.
Judgment reversed.